Exhibit 99 Marine Products Corporation Reports Second Quarter 2008 Financial Results ATLANTA, July 23, 2008 – Marine Products Corporation (NYSE: MPX) announced its unaudited results for the quarter ended June 30, 2008.Marine Products is a leading manufacturer of fiberglass boats under two brand names: sterndrive and inboard pleasure boats by Chaparral, including SSi Sportboats, SSX Sportdecks, Sunesta Wide Techs and Xtremes, Signature Cruisers, and outboard sport fishing boats by Robalo. For the quarter ended June 30, 2008, Marine Products generated net sales of $55,734,000, a 17.9 percent decrease compared to $67,869,000 last year.The decrease in net sales was due to a 24.8 percent decrease in the number of boats sold, partially offset by a 6.8 percent increase in the average selling price per boat.The increase in average selling price per boat was due to the continued success of our new Sunesta Wide Techs and Xtremes, in which unit volume increased significantly compared to last year at much higher average selling prices than the previous Sunesta models.Gross profit for the quarter was $11,027,000, or 19.8 percent of net sales, compared to $14,934,000, or 22.0 percent of net sales, in the prior year. Gross profit as a percentage of net sales declined compared to the prior year due to cost inefficiencies resulting from lower production volumes and the impact of our retail incentive program. Operating income for the quarter was $4,407,000, a 37.2 percent decrease compared to the second quarter last year due to lower gross profit, partially offset by lower selling, general and administrative expenses.Selling, general and administrative expenses in the second quarter of 2008 decreased by 16.4 percent compared to the prior year due to the variable nature of many of these expenses, including incentive compensation, which declined as a percentage of net sales because this cost varies with sales and profitability.Operating income was 7.9 percent of net sales for the quarter compared to 10.3 percent of net sales in the prior year. Net income for the quarter ended June 30, 2008 was $3,896,000, a 26.1 percent decrease compared to $5,275,000 in the prior year.Net income decreased due to lower income before income taxes, partially offset by a lower effective tax rate.The effective tax rate decreased because tax-exempt interest income was a higher percentage of total income before income taxes than last year, and because of tax credits.Diluted earnings per share for the quarter were $0.11, a 21.4 percent decrease compared to $0.14 diluted earnings per share in the prior year. Net sales for the six months ended June 30, 2008 were $121,276,000, an 8.7 percent decrease compared to the first six months of 2007.Net income for the six-month period decreased 12.7 percent to $8,028,000 or $0.22 diluted earnings per share compared to $9,192,000 or $0.24 diluted earnings per share in the prior year.Average shares outstanding for the period decreased due to open market repurchases made under Marine Products’ open market repurchase authorization. Page 2 2nd Quarter 2008 Press Release Richard A. Hubbell, Marine Products’ Chief Executive Officer stated, "Our financial results for the second quarter of 2008 reflect the recent acceleration of the decline in the recreational boating market which we have experienced for almost three years.During the spring selling season, the price of fuel increased dramatically, which we believe caused many consumers to forego the purchase of a new boat.Also, the declines in the residential housing market have continued, and are acute in important recreational boating markets.These factors, along with slower economic growth, have made the 2008 retail selling season very weak.Our order backlog is lower than at this time last year, and our dealer inventories are higher.Due to our lack of confidence in a rebound in demand in the beginning of this model year, continued high fuel prices, and other factors such as the general economy and prolonged drought in several of our important markets, we have made further cuts in unit production and direct costs as we ed June 30, (Unaudited) Second Quarter Six Months 2008 2007 % BETTER (WORSE) 2008 2007 % BETTER (WORSE) Net Sales $ 55,734 $ 67,869 (17.9 ) % $ 121,276 $ 132,845 (8.7 ) % Cost of Goods Sold 44,707 52,935 15.5 96,785 103,947 6.9 Gross Profit 11,027 14,934 (26.2 ) 24,491 28,898 (15.3 ) Selling, General and Administrative Expenses 6,620 7,920 16.4 14,879 16,363 9.1 Operating Income 4,407 7,014 (37.2 ) 9,612 12,535 (23.3 ) Interest Income 629 637 (1.3 ) 1,192 1,363 (12.5 ) Income Before Income Taxes 5,036 7,651 (34.2 ) 10,804 13,898 (22.3 ) Income Tax Provision 1,140 2,376 52.0 2,776 4,706 41.0 NET INCOME $ 3,896 $ 5,275 (26.1 ) % $ 8,028 $ 9,192 (12.7 ) % EARNINGS PER SHARE Basic $ 0.11 $ 0.14 (21.4 ) % $ 0.22 $ 0.25 (12.0 ) % Diluted $ 0.11 $ 0.14 (21.4 ) % $ 0.22 $ 0.24 (8.3 ) % AVERAGE SHARES OUTSTANDING Basic 35,813 37,324 35,748 37,412 Diluted 36,464 38,448 36,460 38,622 Page 5 2nd
